!W^^^J^t^fei!i«^^"f*?^   ;,.^;...jJ-,k,^.i;^.^„^W-:.^MKyrfSia^^j^7S^^i-™'^^^^




Appeal Ordered Withdrawn and Opinion issued February 9,2000




                                              In The

                                  Cmtrt nf Appeal©
                        Jfftfily Statrtct of toaa at Dallas

                                      No. 05-99-02057-CR
                                      No. 05-99-02067-CR



                          GARY LAWRENCE WHITE, Appellant

                                                  V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 292nd District Court
                                     Dallas County, Texas
                       Trial Court Cause No. F98-02694 & F97-47650



                               OPINION PER CURIAM

                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTSthe motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                              PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                       Fifth Court of Appeals
                                     Case Attorney Address List
                                                                                     Page:    1
                                                                       Date Printed: 02/09/2000


                   Case Number: 05-99-02057-CR         Date Filed: 12/08/1999

Style: White, Gary Lawrence
       v.

       The State of Texas


Trial Judge:            Wade, Henry Jr.
Trial Court Reporter:
Trial Court:            292ND DISTRICT COURT Trial County: DALLAS

APP    Joanne Montague Hurtekant
       ATT 010320300
       5956 Sherry Lane #1000
       Dallas, TX 75225
       Phone 214/346-2946
       Fax 214/748-8339


STA    William T. (Bill) Hill, Jr.
       ATT 009669000
       ATTN: APPELLATE SECTION
       Frank Crowley Courts Bldg., 10thFL
       133 N. Industrial Blvd. LB 19
       Dallas, TX 75207
       Phone 214/653-3845
       Fax